Cancellation of Non-elected Claim
1.	This application is in condition for allowance except for the presence of claim 14 directed to non-elected method without traverse.  Accordingly, claim 14 has  been cancelled.

Reasons for Allowance
2.	The following is an examiner’s statement of reasons for allowance:
Independent claim 1 recites a pressure sensitive adhesive composition comprising:
 i) at least one butene-1 (co)polymer having a butene content of 85-100 mol% and 0-15 mol% of ethylene or propylene comonomer; ii) at least one liquid tackifier; iii) at least one solid tackifier; iv) at least one styrene copolymer; v) optionally at least one further (co)polymer, different from i) and iv); and vi) optionally at least one additive; 
wherein the liquid tackifier and the solid tackifier are essentially free of aromatic modified tackifier  	wherein the pressure sensitive adhesive is characterized by having a reclosable adhesion value of 5 to 8 N/15 um when employed as 20 micron thick in accordance to 
DIN EN ISO 11339:2010-06.

The prior art fails to teach or render obvious a reclosable pressure sensitive adhesive composition comprising the combination of i) at least one butene-1 (co)polymer having a butene content of 85-100 mol% and 0-15 mol% of ethylene or propylene comonomer; ii) at least one liquid tackifier; iii) at least one solid tackifier 
such that the liquid tackifier and the solid tackifier are essentially free of aromatic modified tackifier and the pressure sensitive adhesive has a reclosable adhesion value of 5 to 8 N/15 microns. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEEBA AHMED whose telephone number is (571)272-1504. The examiner can normally be reached Monday-Thursday 7am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CALLIE SHOSHO can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHEEBA AHMED/Primary Examiner, Art Unit 1787